Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/22 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 4-7, 9-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2013/0229665) and in view of Masumura (US 2018/0010961).

3.	Addressing claim 1, Nomura discloses a method for inducing a sculpted virtual lens in a medium comprising:
directing interfering high-frequency sound waves produced by one or more transducers into the medium to create one or more pressure standing waves in the medium, the one or more pressure standing waves resulting in a local refractive index in the medium, the local refractive index in the medium (see [0074], [0183], [0192] and Figs. 1-2, 12, 18; transducer 16-18 transmit interfering high-frequency sound wave into medium 3;);
wherein the local refractive index is created by a high-pressure field in the medium created by the interference high-frequency sound waves (see Figs. 15, 17, [0058], [0075-0076] and [0183]; the local refractive index is created by the ultrasound wave; the high-pressure field is the region the arrow pointed to the point where the three ultrasound waves meet and interfere with each other; Nomura does not disclose the term high-pressure or pressure; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that ultrasound is a mechanical pressure wave; from the pressure the medium is heated).

Nomura does not disclose wherein the local refractive index contrast forms the virtual lens in the medium, peaks waveforms and wherein the virtual lens focuses a collimated beam of light directed into the medium. In the same field of endeavor, Masumura discloses wherein the local refractive index contrast forms the virtual lens in the medium, peaks waveforms and wherein the virtual lens focuses a collimated beam of light directed into the medium (see Figs. 7, 9, [0005], [0026], [0040], [0066-0074], [0095] and [0099]; [0095] and [0099] discloses focus light for deep position in the medium; when the light is focus it lessen scattering photons; the light is focus at point 411 and that is where the photons are collected (see [0073-0074] and [0095]); the optimized incident light is focused at the position (ultrasound focus volume 411)…; the focus volume of the light obtained by the optimization of the incident wavefront can be controlled by the ultrasonic focusing parameters set by the ultrasonic transducer 404....; the reproduced light including the phase conjugate light of the ultrasound modulated light is substantially equivalent with the incident light when the ultrasound modulated light is optimized for the target in light focusing inside the light irradiated medium. This configuration has a light focusing effect around the target area (ultrasound focus volume) 560…); the peaks waveform is at the circle area 411 and 560; the 411 and 560 is the local refractive index contrast). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nomura to have wherein the local refractive index contrast forms the virtual lens in the medium, peaks waveforms and wherein the virtual lens focuses a collimated beam of light directed into the medium as taught by Masumura because this allow for flexibility of imaging or treatment deep into the media (see [0099). 

4.	Addressing claims 4-6 and 9-12, Nomura discloses 
regarding claim 4, wherein the high-frequency sound waves have a fixed frequency (see Fig. 12, 16, [0015] , [0132] and [0141], frequency is set to a fix/appropriate predetermine frequency at certain temperature);
regarding claim 5, wherein an axial location of a focus of the virtual lens is a function of amplitude of the high-frequency sound waves (see [0018] and [0140]; examiner interpret the limitation as adjust amplitude of ultrasound wave effect the virtual lens (see [0044]));
regarding claim 6, wherein a numerical aperture of the virtual lens changes with the intensity of the high-frequency sound waves (see [0018] and [0140]; this is not a method step but a result of change amplitude of ultrasound wave; Nomura discloses adjusting amplitude of the waves);
regarding claim 9, wherein a cross-sectional profile of the local refractive index corresponds to a 0th order Bessel function (see [0058]);
regarding claim 10, wherein the 0th order Bessel function has a main lobe and one or more secondary lobes and further wherein pressure in the medium will be maximized at the radial location of the main lobe (this is a natural result of ultrasound transmission; ultrasound wave transmitted have many lobes and the main lobe has the highest pressure; this is fundamental of ultrasound (see the picture below in the prior art section made of record and not relied upon is considered pertinent to applicant's disclosure for knowledge on fundamental teaching of ultrasound transmission); this is inherent result);
regarding claim 11, wherein the local refractive index varies substantially parabolically as a function of radial location from a center of the main lobe (the ultrasound transmitted as parabolic lobe; each one of the lobe has different pressure and each point in the lobe has different pressure therefore effect refractive index of the medium differently; this is an inherent result of ultrasound transmission; (see the picture below in the prior art section made of record and not relied upon is considered pertinent to applicant's disclosure for knowledge on fundamental teaching of ultrasound transmission));
regarding claim 12, directing a collimated light beam into the medium; wherein a phase front of the light beam will be modulated when coupled with the main lobe (see Fig. 1; collimated light is directed into element 3 and element 3 modulate the light beam due to ultrasound transmission lobes). 

5.	Addressing claims 17-18 and 23-24, the apparatus is used to perform the methods in claims 1, 5, 9-10 and 12 therefore claims 17-18 and 23-24 are being rejected for the same reason as claims 1, 5, 9-10 and 12. 

6.	Addressing claims 19-20, 22 and 25, Nomura discloses:
regarding claim 19, wherein the lateral (in plane) location of a focus of the virtual lens is a function of an interference pattern created by the high-frequency sound waves (see Figs. 14-15; the three transducer produce interference pattern);
regarding claim 20, wherein the lateral (in plane) location of a focus of the virtual lens can be reconfigured by changing the interference pattern (see Figs. 14-15; the device is capable of changing the interference pattern by adjust amplitude);
regarding claim 22, wherein the refractive index contrast changes in three dimensions (see Figs. 14-15; this is 3 dimensional space therefore the refractive index profile changes in 3 dimensions; Masumura explicitly discloses refractive index contrast in Figs. 7 and 9; to focus ultrasound changes the light phase and frequency and focus light at 411 and 560; this is contrast field);
regarding claim 25, wherein a wave phase of the light beam will be modulated when propagating through the medium with a modulation of the refractive index contrast (see Figs. 1 and 11; the light beam is modulated to transmit in different angle; Masumura explicitly discloses refractive index contrast in Figs. 7 and 9; to focus ultrasound changes the light phase and frequency and focus light at 411 and 560; this is contrast field).

7.	Addressing claims 13-16 and 26, Masumura explicitly discloses wherein the collimated light beam is focused to a focal point having an axial location that is a function of the strength of the ultrasonic wave; wherein the virtual lens mitigates scattering photons of the collimated light beam and the medium is biological tissue or turbid medium and collecting photons from the medium scattered by diffusion within the medium (see Fig. 7, [0005], [0026], [0040], [0066-0074], [0095] and [0099]; [0095] and [0099] discloses focus light for deep position in the medium; when the light is focus it lessen scattering photons; the light is focus at point 411 and that is where the photons are collected (see [0073])).

8.	Addressing claim 7, Masumura does not explicitly disclose the equation to calculate numerical aperture; however, Masumura discloses determine intensity enhanced area and focus spot diameter using numerical aperture (see [0059]) therefore Masumura implicitly discloses how to determine/calculate/obtain numerical aperture. 	


9.	Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2013/0229665), in view of Masumura (US 2018/0010961) and further in view of applicant own admission.

10.	Addressing claims 8 and 21, Nomura does not disclose wherein the transducer is cylindrical and further wherein the high-frequency pressure standing sound waves are induced in the medium located inside of the transducer. However, this is a designer choice that only require routine skill in the art and does not change the operation principle (see applicant’s specification paragraph [0019] and [0037]). The purpose is to create a medium that modulate light (lens) using ultrasound wave. Any shape does not effect the operation principle and only require routine skill in the art. 


Response to Arguments

Applicant's arguments filed 03/01/22 have been fully considered but they are not persuasive. Applicant argues it is not possible for Nomura to create a local refractive index contrast in a portion of the medium because Nomura medium is solid. Applicant’s argument is not persuasive because Masumura discloses this limitation. Masumura medium is tissue similar to applicant invention therefore the pressure ultrasound waveform create a contrast within the tissue to change the phase and frequency of light especially at focal volume 411 and 560 (see Figs. 7 and 9). Applicant argues Masumura teaches that light entering the “focus volume” is scattered and shifted in frequency. Applicant argues Masumura also fails to teach a virtual lens with which focus light, but instead, teaches a focus volume in which ultrasonic waves are focused. Applicant  there is no mention anywhere in Masumura of the light itself being focused, but only of the ultrasound being focused. Applicant’s argument is not persuasive because Masumura used the focus ultrasound volume to focused light (see Figs. 7, 9, [0073-0074] and [0095]; the optimized incident light is focused at the position (ultrasound focus volume 411)…; the focus volume of the light obtained by the optimization of the incident wavefront can be controlled by the ultrasonic focusing parameters set by the ultrasonic transducer 404....; the reproduced light including the phase conjugate light of the ultrasound modulated light is substantially equivalent with the incident light when the ultrasound modulated light is optimized for the target in light focusing inside the light irradiated medium. This configuration has a light focusing effect around the target area (ultrasound focus volume) 560…). The paragraphs clearly state that light is focus and it is focus at the ultrasound focus volume by controlling ultrasonic focusing parameters of ultrasound pressure waveform. As seen from applicant’s Figure, the US/ultrasound waveforms push inward the light wave to focus light at the point circle by examiner. Beyond this point the light is disperse/scatter again. 

    PNG
    media_image1.png
    289
    523
    media_image1.png
    Greyscale

As seen from Masumura’s Figs. 7, 9, [0073-0074] and [0095], the ultrasound pressure waves push inward (shows by two arrows) to focus light at the ultrasound focal volume 411 (show by the broken arrow), beyond this point the light is scatter/disperse again. The focus ultrasound optimized the light by changing its phase and frequency to focus it. 

    PNG
    media_image2.png
    389
    615
    media_image2.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793